Citation Nr: 0000442	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  92-54 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right leg.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to June 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The veteran's claims were remanded by the Board for further 
development in February 1996.  The development has been 
completed and the veteran's claims are now ready for 
appellate consideration by the Board.

The Board notes that the RO found that new and material 
evidence to reopen the veteran's claim for service connection 
for arthritis of the right knee had been submitted.  The 
Board agrees with the RO's determination and will also 
consider the veteran's claim for service connection for 
arthritis of the right knee on its merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's right knee arthritis did not develop until 
many years after his discharge from service and is not 
etiologically related to service or the service-connected 
residuals of a shell fragment wound of the right leg.

3.  The residuals of the veteran's shell fragment wound of 
the right lower leg are manifested by a well-healed and 
nonadherent scar, which is not productive of functional 
impairment.



CONCLUSIONS OF LAW

1.  Right knee arthritis was not incurred in or aggravated by 
active service, its incurrence during active service may not 
be presumed, and it is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1999).

2.  The criteria for an increased rating for residuals of a 
shell fragment wound of the right lower leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran's service medical records reveal that the veteran 
was struck in the right leg by a bomb fragment in July 1943.  
The wound was superficial and healed in two weeks.  Service 
medical records in May and August 1944 reveal that the 
veteran experienced recurrent ulceration of the right leg 
shell fragment wound.  Examination on discharge from service 
in June 1946 revealed no right leg disability.

On VA examination in November 1948 the veteran's right knee 
joint was normal.  His right leg scars were non tender and 
non adherent.  They were not infected or inflamed.  The 
diagnosis was scar, result of gunshot wound, right tibia, 
residuals of pain, distress and aching during foul weather 
and following exertion, moderately symptomatic.

The veteran was examined by Joseph F. Edmonson, M.D. in 
January 1951.  The veteran reported that every time he got a 
scratch on his right leg he got an ulcer on his leg, which 
took months to clear up.  The diagnoses included scar of 
right leg causing pain in damp or cold weather.  

The veteran was afforded a VA examination in June 1959.  He 
reported pain in the scar area of his right leg when on his 
feet for long periods of time or in cold damp weather.  The 
scar area had loss of feeling.

On VA examination in May 1980 the veteran had a three inch 
long scar at the mid third of the right leg.  The scar was 
flat, shiny and somewhat atrophic with slight loss of pigment 
at its mid portion.  The scar was one inch wide at its widest 
portion.  Palpation revealed no evidence of swelling and 
there was no evidence of subcutaneous tissue or muscle tissue 
loss.  The veteran only felt pressure, there was no 
tenderness on palpation of the scarred area.  Other than the 
scar itself, there were no trophic changes to the veteran's 
skin.  The examiner stated that an examination of the record 
revealed that the veteran's symptomatology had remained about 
the same, although the veteran claimed that the symptoms had 
increased.

The veteran was afforded a VA examination in February 1986.  
The veteran complained of persistent pain in the anterior 
right leg over the years.  The pain was usually relieved with 
aspirin or Indocin.  He had had no difficulty ambulating 
since his original injury.  Examination of the veteran's 
right leg revealed a well-healed scar over the junction of 
the middle and distal third of the anterior tibia.  The 
veteran had full range of motion of this right knee and right 
ankle.  He had some diffuse tenderness around the scar, but 
no evidence of a foreign body or bony abnormality.  X-rays 
revealed a normal appearing right tibia with no evidence of 
fractures or foreign bodies.  The VA examiner was of the 
opinion that the veteran's symptoms were related to his scar.  
He recommended continuation of treatment with nonsteroidal 
anti-inflammatory medication or aspirin.

In August 1990 the veteran was examined by John F. Hull, D.O.  
The veteran complained of pain in his right anterior leg from 
a shrapnel wound.  X-rays of the right knee did not reveal 
any evidence of gross bony abnormality, other than early 
osteophytes and minimal medial joint space narrowing.  The 
assessment included early degenerative joint disease of the 
right knee and complaints of pain secondary to cicatricial 
tissue around the anterior tibia.

In January 1991 the veteran underwent an electromyography 
(EMG) of the right lower extremity and right lower 
lumbosacral paraspinal muscles.  The private examiner noted 
that the EMG findings were those of mild to moderate chronic 
right L5-S1 lumbosacral radiculopathy, with prominent nerve 
fiber irritability manifested by fasciculation potentials in 
multiple muscles.  The examiner noted that the peroneal 
distal motor latencies were prolonged on each side, though 
such possibly might relate to the old shrapnel injuries.  

On VA examination in September 1991 the veteran reported that 
he was unable to stand on his right leg for prolonged periods 
of time secondary to pain.  The veteran reported that private 
nerve conduction velocity tests had not shown the etiology of 
his pain.  Examination revealed atrophy of the right lower 
extremity below the knee, especially for the gastroc muscle 
group.  The strength was adequate although slightly 
diminished in the right compared to the left lower extremity.  
Sensation to light touch and pinprick appeared to be 
relatively preserved except over the scar which was located 
on the anterior aspect of the right lower extremity.  The 
impression was scar of the right anterior tibia with reported 
symptoms of pain for many years.

A July 1992 VA outpatient treatment note, signed by a nurse 
practitioner, indicates that the veteran had arthritis 
secondary to a shrapnel injury.

The veteran was afforded a VA scar examination in November 
1992.  The veteran reported that he sustained a shrapnel 
injury resulting in a scar in his right lower leg in 1943.  
The veteran's only complaint was that when he reinjured his 
scar area, he had difficulty with healing.  Otherwise, there 
was no significant pain or itching.  Examination revealed an 
atrophic hypopigmented scar.  There was no keloid formation, 
adherence or herniation.  There was no inflammation, swelling 
or depression and it was not tender or painful on palpation.  

On VA peripheral nerve examination in November 1992 the 
veteran had some local tenderness to deep palpation around 
the scar area on his right leg.  He had normal strength in 
the lower legs.  He had a totally normal neurologic 
examination except for slightly decreased sensation to 
pinprick in the immediate area of the scar in the right lower 
leg.  The VA examiner stated that the veteran did not have 
any evidence of peripheral nerve injury.  There was some 
decreased sensation in the area of the scar which was totally 
normal.  Such area would not typically be reinnervated.  The 
veteran's complaints of pain were more than likely due to his 
previous injury, but were not related to a specific injury of 
a specific peripheral nerve. 

The veteran complained of pain in the back of the right leg 
on VA examination in January 1995.  The pain was worse with 
walking.  The pain was only relieved when the veteran sat 
down.  The veteran reported that he had occasional numbness 
in the right leg while watching TV and that he awoke at night 
with numbness and pain in his right leg.  He had good relief 
with Motrin.  Examination revealed that the veteran walked 
with a nonantalgic gait.  He had 2+ dorsalis pedis and 
posterior tibial pulses.  The scar over the medial cortex of 
the right tibia was well-healed.  There was no evidence of 
infection or inflammation.  The muscles in the area appeared 
supple without any residual scarring.  There was no bony 
deformity noted.  The veteran had full range of motion of his 
right knee.  The veteran had marked crepitus with mild medial 
and lateral joint line tenderness, as well as patellar 
femoral tenderness.  Radiographs revealed some mild 
osteophyte formation and mild loss of articular cartilage 
height.  There was no evidence of shrapnel or bony injury.  
There was no evidence of a residual fracture in the tibia 
bone or the fibula bone.  The diagnoses included right leg 
pain with a history consistent with neurogenic claudication 
and mild degenerative arthritis of the right knee and ankle 
consistent with age.  The examiner stated that there was no 
evidence to suggest that the prior shrapnel injury was the 
etiology for the veteran's right leg pain and the history was 
consistent with neurogenic claudication.  However, he further 
noted that it would be difficult to say with 100 percent 
certainty that the shrapnel injury did not leave the veteran 
with some residual discomfort.

On VA examination in June 1996 the veteran reported a 
shrapnel wound to the right knee.  He also reported that he 
had sustained an inservice injury to his right knee while 
climbing on a rope ladder.  He had some significant swelling 
in the right knee for a few days, which resolved without 
treatment.  He reported that he did not have any problems 
with the right knee after that.  However, over the past few 
years he had noted some increasing pain in the right knee.  
He reported that it occasionally gave way.  He had been 
taking Motrin for the pain which provided some relief.  
Examination revealed range of motion from 0 to 130 degrees.  
There was no significant tenderness to palpation.  The 
veteran's right knee was stable, without effusion or 
erythema.  The veteran walked with a normal gait.  X-rays 
revealed no evidence of any right leg problems related to the 
shrapnel wound.  The examiner noted that the veteran was 
developing some very early degenerative arthritis in the 
right knee.  The examiner did not think that the arthritis 
was related to the veteran's shrapnel wound in any way.  The 
examiner also stated that he thought it was unlikely that the 
veteran's right knee arthritis was related to the ladder 
injury.  The examiner noted that the veteran was 71 years old 
and was most likely developing some degenerative arthritis 
because of his age.

The veteran was again examined by Dr. Hull in February 1998.  
The veteran had a wide-based, short-step gait favoring the 
right lower extremity.  There was right lower extremity 
atrophy in the musculature as compared to the left.  The 
veteran had reduced muscle strength flexing the right knee 
against resistance compared to the left.  He had reduced 
sensation to touch, pain and vibratory sense of the right leg 
up to the anterior tibial tuberosity compared to the left.  
There was asymmetry between the two lower legs but without 
tenderness, crepitus, inflammation, effusion, or masses of 
the right knee.  Range of motion of the right knee was within 
normal limits without pain or contracture.  Stability of the 
right knee was normal.  X-rays revealed moderate medial joint 
space disease of the right knee.  Dr. Hull stated that the 
veteran had degenerative joint disease of the right greater 
than the left knee presumably from favoring the right lower 
extremity due to previous shrapnel wounds to the right lower 
leg.

I.  Right Knee Arthritis

The veteran contends that his right knee arthritis is the 
result of a shrapnel wound and of a ladder accident in 
service.  The Board notes that there is a July 1992 note from 
a VA nurse practitioner that the veteran had arthritis 
secondary to a shrapnel injury.  There is also the statement 
from Dr. Hull that the veteran had degenerative joint disease 
of the right knee presumably from favoring the right lower 
extremity due to shrapnel wounds.  However, Dr. Hull coached 
his opinion as presumably.  Furthermore, neither the VA nurse 
practitioner or Dr. Hull indicated that they based their 
statements on more than the veteran's alleged history.

The Board finds that the other medical of evidence indicating 
that the veteran's right knee arthritis is unrelated to the 
inservice shrapnel wound to be more probative.  The service 
medical records reveal that the shrapnel wound was only a 
superficial wound.  The contemporary service records reveal 
no damage to the veteran's bones or muscles.  Arthritis of 
the right knee was first found in 1990.  VA examination 
reports in January 1995 and in June 1996 note that the 
veteran walked with a normal gait which indicates that the 
veteran would not have developed arthritis of the right knee 
due to favoring the right leg as postulated by Dr. Hull.  
Furthermore, the June 1996 VA examiner expressed the opinion 
that the veteran had very early degenerative arthritis of the 
right knee which was unrelated to any inservice shrapnel 
wound or other trauma.  Since the more probative evidence of 
record reveals that the veteran did not develop right knee 
arthritis until many years after discharge from service and 
that the current right knee arthritis is unrelated to the 
shrapnel wound or to any other incident of service, service 
connection for right knee arthritis is not warranted.




II.  Increased Rating - Shell Fragment Wound Residuals

The veteran contends that he is entitled to an increased 
rating for residuals of his shrapnel wound.  He currently has 
a 10 percent rating in effect for a scar on his lower right 
leg.  This 10 percent rating has been in effect since 
discharge from service.  A review of the evidence reveals 
that the scar is the only current residual of the veteran's 
inservice shell fragment wound.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current 10 percent rating for his scar is the 
maximum rating available under the criteria for tender or 
painful superficial scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

The record reveals that the veteran experienced repeated 
ulceration of his right leg scar for several years after his 
shrapnel wound.  However, for the last 10 years no ulceration 
has been shown.  All the medical evidence from 1986 has shown 
that the veteran's scar is well healed without infection, 
inflammation or ulceration.  Therefore, it does not warrant a 
compensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7803.

In addition, the medical evidence of record reveals that the 
residual scar is not productive of functional impairment of 
the veteran's left lower extremity.  Therefore, the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 are not 
applicable to the facts of this case.

In sum, the evidence demonstrates that the shell fragment 
wound residuals are not more than 10 percent disabling.


ORDER

Entitlement to service connection for arthritis of the right 
leg is denied.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right lower leg is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

